                               CARTER LEDYARD & MILBURN LLP
                                                Counselors at Law
                                                    2 Wall Street
 Alexander G. Malyshev                         New York, NY 10005-2072
         Partner                                           •                              570 Lexington Avenue
             •                                     Tel (212) 732-3200                    New York, NY 10022-6856
Direct Dial (212) 238-8618                         Fax (212) 732-3232                        (212) 371-2720
E-mail: malyshev@clm.com




                                              February 26, 2021

 VIA ECF

 Hon. Joan M. Azrack
 United States District Court
 Eastern District of New York
 100 Federal Plaza, Courtroom 920
 Central Islip, New York 11722

           Re:        Harbor Park Realty, LLC, et al. v. World Business Lenders, LLC, et al.
                      Case No.: 2:19-cv-06971(JMA)

 Dear Judge Azrack:

         This firm represents Defendants World Business Lenders, LLC (“WBL”) and Axos Bank
 (sued as Axos Bank f/k/a B-of-I Federal Bank) (“Axos”) (collectively, the “Corporate
 Defendants”). We write to request a conference with the Court to discuss (1) the application of
 Plaintiffs’ counsel to withdraw (Dkt # 33), and (2) the Corporate Defendants’ request to be allowed
 to move to dismiss the Amended Complaint pursuant to FRCP 12(b)(6) or, in the alternative, to
 request that the court dismiss the complaint without prejudice under FRCP 41(a)(2) (Dkt # 34).

         It has now been approximately a month since Plaintiffs’ counsel made his application, but
 there has been no indication that Plaintiffs retained new counsel or are in any way prosecuting this
 action. This continued delay is prejudicial to the Corporate Defendants and is wasteful of the
 Court’s limited resources.

           We thank the Court for its attention to this matter.

                                                   Respectfully submitted,

                                                   /s/ Alexander G. Malyshev

                                                   Alexander G. Malyshev


 cc:       All Counsel of Record Via ECF



  9796356.2
